Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00871-CV

                                        Alonzo Foster BALL Jr.,
                                               Appellant

                                                    v.

                                          LaVaughn LEWIS,
                                              Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-05112
                            Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 2, 2014

DISMISSED FOR WANT OF JURISDICTION

           Appellant Alonzo Foster Ball Jr., acting pro se, filed a notice of appeal. He complains that

the trial court improperly denied his wife’s motion to dismiss a family violence protective order.

See TEX. FAM. CODE ANN. § 85.001 (West 2014). Because Appellant filed an untimely affidavit

of indigence, we abated this appeal and remanded the cause to the trial court to determine whether

Appellant is indigent and his appeal is frivolous. See TEX. R. APP. P. 20.1(c), (e), (h). In response,

the trial court held a hearing and vacated its earlier protective order.
                                                                                   04-13-00871-CV


       On March 7, 2014, because it then appeared there was not a final, appealable order, we

ordered Appellant to show cause in writing not later than March 17, 2014, why this appeal should

not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001) (noting that generally “an appeal may be taken only from a final

judgment”). We warned Appellant that if he failed to timely show cause why this court has

jurisdiction over this appeal, the appeal would be dismissed for want of jurisdiction. See TEX. R.

APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195. To date, Appellant has filed no response.

       Therefore, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a);

Lehmann, 39 S.W.3d at 195.


                                                 PER CURIAM




                                               -2-